


EXHIBIT 10.37


SECURITY AGREEMENT


    THIS SECURITY AGREEMENT (the "Security Agreement") is entered into as of
September 1, 2010, by and between SheerVision, Inc., a Delaware corporation (the
"Company"), and Assurance Funding Solutions, Inc. ("Secured Party").


RECITALS


A.           Company and Secured Party have entered into an Inventory Management
and Monitoring Agreement whereby the Secured Party is rendering inventory
assessment, management and monitory services to the Company (the "Inventory
Agreement");


B.           Company has issued a secured promissory note in favor of an
affiliate of Secured Party in a principal amount of $150,000 (the "Promissory
Note");


C.           Company has issued a secured convertible promissory note in favor
of an affiliate of Secured Party in a principal amount of $140,000 (the
"Convertible Promissory Note"); and


D.           As security for its payment obligations under the Inventory
Agreement, the Promissory Note and the Convertible Promissory Note, Company has
agreed to grant Secured Party a security interest in all of its assets on the
terms set forth in this Security Agreement.


NOW, THEREFORE, to that end and in consideration of the premises covenants and
agreements set forth below, and the mutual benefits to be derived from this
Security Agreement, and other good and valuable consideration, the parties
hereto agree as follows:


1. SECURITY INTEREST. To secure the "Obligation" (as defined below), Company
hereby transfers, conveys, assigns, and grants to Secured Party a security
interest in all of Company's assets, which may include one or more of the
following items (hereinafter, collectively, the "Collateral") :


(a) GENERAL INTANGIBLES. All of Company's General Intangibles, now existing or
hereafter arising or acquired, together with the proceeds therefrom. As used
herein, the term "General Intangibles" means all personal property (including
things in action) other than goods, accounts, chattel paper, documents,
instruments, and money, and includes, but is not limited to, business records,
deposit accounts, inventions, intellectual property, designs, patents, patent
applications, trademarks, trademark applications, trademark registrations,
service marks, service mark applications, service mark registrations, trade
names, goodwill, technology, knowhow, confidential information, trade secrets,
customer lists, supplier lists, copyrights, copyright applications, copyright
registrations, licenses, permits, franchises, tax refund claims, and any letters
of credit, guarantee claims, security interests, or other security held by the
Company to secure any "Accounts" (as hereinafter defined).


(b) ACCOUNTS (INCLUDING ACCOUNTS RECEIVABLE). All of Company's Accounts, whether
now existing or hereafter arising or acquired, together with the proceeds

 
 

--------------------------------------------------------------------------------

 

 therefrom. As used herein, the term "Accounts" means any right of Company to
receive payment from another person or entity, including payment for goods sold
or leased, or for services rendered, no matter how evidenced or arising, and
regardless of whether yet earned by performance. It includes, but is not limited
to, accounts, accounts receivable, contract rights, contracts receivable,
purchase orders, notes, drafts, acceptances, all rights to payment earned or
unearned under a charter or other contract involving the use or hire of a vessel
and all rights incident to the charter or contract, and other forms of
obligations and receivables.


(c) INVENTORY. All of Company's Inventory, whether now owned or hereafter
acquired, together with the products and proceeds therefrom and all packaging,
manuals, and instructions related thereto. As used herein, the term "Inventory"
means all goods, merchandise, and personal property held for sale or leased or
furnished or to be furnished under contracts of service, and all raw materials,
work in process, or materials used or consumed in Company's business, wherever
located and whether in the possession of Company, a warehouseman, a bailee, or
any other person.


(d) EQUIPMENT. All of Company's Equipment, now owned or hereafter acquired,
together with the products and proceeds therefrom, and all substitutes and
replacements therefor. As used herein, the term "Equipment" includes all
equipment, machinery, tools, office equipment, supplies, furnishings, furniture,
or other items used or useful, directly or indirectly, in Company's business,
all accessions, attachments, and other additions thereto, all parts used in
connection therewith, all packaging, manuals, and instructions related thereto,
and all leasehold or equitable interests therein.


(e) FIXTURES. All of Company's interest in and to all fixtures and furnishings,
now owned or hereafter acquired, together with the products and proceeds
therefrom, all substitutes and replacements therefor, all accessories,
attachments, and other additions thereto, all tools, parts, and supplies used in
connection therewith, and all packaging, manuals, and instructions related
thereto, located on or attached to Company's business premises.


(f) CHATTEL PAPER, DOCUMENTS AND INSTRUMENTS. All of Company's right, title, and
interest in any chattel paper, documents, or instruments, now owned or hereafter
acquired or arising, or now or hereafter coming into the possession, control, or
custody of either Company or Secured Party, together with all proceeds
therefrom. The terms "chattel paper," "documents," and "instruments" shall have
those meanings ascribed to them in the Florida Uniform Commercial Code.


2. OBLIGATION. This security interest is given as security for all indebtedness
and obligations owed by Company to Secured Party, whether now existing or
hereafter incurred, under this Security Agreement or the Note, together with all
extensions, modifications, or renewals thereof (hereinafter referred to,
collectively, as the "Obligation").


3. PROCEEDS. As used in this Security Agreement, the term "proceeds" means all
products of the Collateral and all additions and accessions to, replacements of,
insurance or condemnation proceeds of, and documents covering any of the
Collateral, all property received wholly or partly in trade or exchange for any
of the Collateral, all leases of any of the Collateral,



 
 

--------------------------------------------------------------------------------

 

and all rents, revenues, issues, profits, and proceeds arising from the sale,
lease, license, encumbrance, collection, or any other temporary or permanent
disposition, of any of the Collateral or any interest therein.


4. TITLE; FILING. Company warrants that, except as previously disclosed in
writing to Secured Party, it is the owner of the Collateral free and clear of
all liens, claims, and encumbrances of whatever kind or nature. Company
covenants that so long as any portion of the Obligation remains unpaid, Company
will not execute or file a financing statement or security agreement covering
the Collateral to anyone other than Secured Party, except in the ordinary course
of business or as otherwise allowed. Company agrees to sign and deliver one or
more financing statements or supplements thereto or other instruments as Secured
Party may from time to time require to comply with the Uniform Commercial Code
or other applicable law to preserve, protect and enforce the security interest
of Secured Party and to pay all costs of filing such statements or instruments.
In addition, Company shall promptly file a financing statement to perfect
Secured Party's interest in the Collateral.


5. CARE OF COLLATERAL. Company will keep in effect all licenses, permits and
franchises required by law or contract relating to Company's business (if
applicable), property, or the Collateral; maintain insurance on the Collateral;
keep the Collateral in good repair and be responsible for any loss or damage to
it; at all times warrant and defend Company's ownership and possession of the
Collateral keep the Collateral free from all liens, claims, encumbrances and
security interests; pay when due all taxes, license fees, and other charges upon
the Collateral or upon Company's business, property or the income therefrom; and
not misuse, conceal or in any way use or dispose of the Collateral unlawfully or
contrary to the provisions of this Security Agreement or of any insurance
coverage. Loss of, damage to, or uncollectability of the Collateral or any part
thereof will not release Company from any of its obligations hereunder.


6. DEFAULT. A default hereunder will occur if any of the following events occur:
(1) Company fails to pay any portion of the Obligation when due; (2) Company
fails to perform any undertaking or materially breaches any warranty or covenant
in this Security Agreement or the Note; (3) any statement, representation or
warranty of Company under this Security Agreement or the Note is untrue in any
material respect when made; (4) Company becomes insolvent or unable to pay debts
as they mature or makes an assignment for the benefit of creditors or any
proceeding is instituted by or against it alleging that it is insolvent or
unable to pay its debts as they mature; (5) dissolution of Company; (6) an
attachment, garnishment, execution or other process is issued or a lien filed
against any property of Company, which is not removed within a reasonable period
of time; and (7) Company transfers an interest in any of the Collateral contrary
to the provisions of this Security Agreement without the prior written consent
of Secured Party other than in the ordinary course of business. Waiver of any
default will not constitute a waiver of any other or subsequent default.


7. REMEDIES. Upon the occurrence of any default hereunder at any time
thereafter, all of the Obligation will, at the election of Secured Party and
without notice of such election, or demand for payment, become immediately due
and payable and Secured Party will have the remedies of a secured party under
the California Uniform Commercial Code or other applicable law.

 
 

--------------------------------------------------------------------------------

 

8. GENERAL. The wavier by Secured Party of any breach of any provision of this
Security Agreement or warranty or representation herein set forth will not be
construed as a waiver of any subsequent breach. The failure to exercise any
right hereunder by Secured Party will not operate as a waiver of such night. All
rights and remedies herein provided are cumulative. Company may not assign its
nights or delegate its duties hereunder without Secured Party's written consent.
This Security Agreement may not be altered or amended except by a writing signed
by all the parties hereto. This Security Agreement will be governed by and
construed and interpreted in accordance with the laws of the State of Florida.
Any provision hereof found to be invalid will not invalidate the remainder. All
words used herein will be construed to be of such gender and number as the
circumstances require. This Security Agreement binds Company, its successors and
assigns, and inures to the benefit of Secured Party, its successors and assigns.


IN WITNESS WHEREOF, the parties have executed this Security Agreement as of the
date first written above.




COMPANY:                                          SHEERVISION, INC.
a Delaware Corporation


                                                                 By:
_____________________
Name: Suzanne Lewsadder
Title: CEO


SECURED PARTY:                             ASSURANCE FUNDING SOLUTIONS, INC.




By: _____________________
Name: Beryl Zyskind
Title: Authorized Signatory







